Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 28, 2014

                                      No. 04-14-00014-CV

                                  Sherman Patrick MILLER,
                                         Appellant

                                                v.

                                   Lee Ann Marie MILLER,
                                          Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-12-51753-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
       A filing fee of $195.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court notified
appellants of this deficiency in a letter dated January 6, 2014. The fee remains unpaid. Rule 5 of
the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore order appellant, not later than February 7, 2014 to either (1) pay the
applicable filing fee, or (2) provide written proof to this court that he is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs). If appellant fails to respond satisfactorily within the
time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.
        The clerk is ordered to serve copies of this order on all counsel, the district clerk, and the
court reporter.




                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court